UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10 - Q [mark one] xQUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-54031 DC BRANDS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Colorado 20-1892264 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 9500 W. 49 th Avenue, Suite D-106, Wheat Ridge, CO 80033 (Address of principal executive offices including zip code) (303) 279 3800 ( Registrant’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yeso Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Number of shares outstanding of the issuer’s common stock as of the latest practicable date: 265,603,139 shares of common stock, $.001 par value per share, as of November 22, 2010. Transitional Small Business Disclosure Format (Check one): YesoNox DC BRANDS INTERNATIONAL, INC. Page PART I.—FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets 2 Consolidated Statements of Operations (Unaudited) 3 Consolidated Statements of Cash Flows (Unaudited) 4 Consolidated Statements of Stockholders' Equity (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Conditions and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risks 23 Item 4. Controls and Procedures 23 PART II—OTHER INFORMATION Item 1. Legal Proceedings 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Submission of Matters to a Vote of Security Holders 24 Item 5. Other Information 24 Item 6. Exhibits 24 SIGNATURE 25 ITEM 1. FINANCIAL STATEMENTS DC BRANDS INTERNATIONAL, INC. Consolidated Financial Statements As of Sept 30, 2010 and 2009 (Unaudited) DC Brands International, Inc. Consolidated Balance Sheets As of Sept 30, 2010 and December 31, 2009 Sept 30, December 31, (Unaudited) Assets Current assets Cash and cash equivalents $ $ Accounts receivable Inventory Prepaid expenses 0 Total current assets Property and equipment, net Total assets $ $ Liabilities Current liabilities Accounts payable $ $ Accrued interest payable Accrued liabilities Related party payable Warrant liability Short-term notes payable and current portion of long-term debt (Net of Unamortized Discount of $0 and $108,609) Total current liabilities Long-term debt (Net of Unamortized Discount of $2,609,196 and $0) Total liabilities Commitments and contingencies (Note 4) Stockholders' deficit Preferred Stock, $0.001 par value; 25,000,000 shares authorized Series A Preferred Stock, 100,000 shares authorized, shares issued and outstanding - 91,111 shares in 2010 and 2009 91 91 Common Stock, $0.001 par value; 300,000,000 shares authorized, shares issued and outstanding - 255,603,139 in 2010 and 201,569,720 in 2009 Additional paid in capital Issuances in exchange for promotional consideration ) ) Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements. -2- DC Brands International, Inc. Consolidated Statements of Operations For the Three and Nine Months Ended Sept 30, 2010 and 2009 (Unaudited) Three Months Ended Sept 30, Nine Months Ended Sept 30, Net Revenues $ Cost of goods sold Gross margin ) ) Operating Expenses General and administrative (includes share based compensation of $46,620and $130,000;$223,736and $313,667 for the threeandnine months ended Sept 30, 2010and Sept 30, 2009 respectively) Sales and marketing (includes share based compensation of $93,380and $0;$449,704and $0 for the threeandnine months ended Sept 30, 2010and Sept 30, 2009 respectively) Depreciation and amortization Total operating expenses Loss from operations ) Other Expense (Income) Interest expense Interest expense - warrant liability ) - Loss (gain) on retirement of debt - (9
